DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Previous rejection under 35 USC 112(b) has been withdrawn in accordance with Applicants’ 

amendment.

2.	Previous rejection under 35 USC 101 has been withdrawn in accordance with Applicants’ 

amendment.

3.	Applicant’s arguments under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference of Shi ( US 20210014825 A1) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-48 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN ( US 20190223147 A1 ) in view of Cox (US 20200029302 A1) and Shi ( US 20210014825 A1).
Regarding claim 1, CHEN discloses:

receiving an indication from a network entity that a UE is in one of a discontinuous reception (DRX) mode or an extended DRX (eDRX) mode ( Fig 1-2, [0015], [0070], [0088], [0095], [0107], MME would send agreement of eDRX parameters, eDRX information, to base station including indications of eDRX enablement/support for UE); 
CHEN does not explicitly disclose:
configuring, by the base station, a wake up signal (WUS) mode for the UE, the WUS mode corresponding to the DRX mode or the eDRX mode for the UE, wherein the WUS mode includes a WUS that corresponds to a number of paging occasions.
However, the teaching of configuring, by the base station, a wake up signal (WUS) mode for the UE, the WUS mode corresponding to the DRX mode or the eDRX mode for the UE, wherein the WUS mode includes a WUS that corresponds to a number of paging occasions is well known in the art as evidenced by Cox.
Cox discloses:
configuring, by the base station, a wake up signal (WUS) mode for the UE, the WUS mode corresponding to the DRX mode or the eDRX mode for the UE ( Fig 15, [0106], [0136], [0176], [0189]-[0193], WUS configured associated with DTX mode for UE),
wherein the WUS mode includes a WUS that corresponds to a number of paging occasions ( Fig 15, [0106], configuration may include timers for idle mode DRX and cDRX, as well as WUS, [0136]-[0137], 1-bit WUS may be associated with the DTX mode,  [0189]-[0191], one WUS could apply one or more of the POs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cox as mentioned above as a modification to CHEN, such that the combination would allow to use WUS configuration, in order to 
CHEN as modified by Cox does not explicitly disclose:
WUS corresponds to a different number of paging occasions between the DRX mode and the eDRX mode.
However, the teaching of WUS corresponds to a different number of paging occasions between the DRX mode and the eDRX mode is well known in the art as evidenced by Shi.
Shi discloses:
WUS corresponds to a different number of paging occasions between the DRX mode and the eDRX mode ( Fig 1-2, [0034], [0037]-[0039], one WUS is mapped to one PO in a DRX mode, one WUS is mapped to multiple POs in an eDRX mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shi as mentioned above as a modification to CHEN ( modified by Cox), such that the combination would allow to use different number of POs between DRX mode and eDRX mode, in order to monitor a paging message in a paging occasion (PO) based on predefined PO monitoring configuration information between DRX mode and eDRX mode, and improve the efficiency of paging remote units in a PO.
Regarding claim 2, CHEN as modified by Cox and Shi discloses all the features with respect to parent claim 1 as outlined above.
CHEN does not explicitly disclose:
wherein the base station configures the WUS mode to include a WUS for each paging occasion for the UE in the DRX mode.
Cox discloses:

the combination of CHEN and Cox is obvious for the same reasons applied to the claim 1.
Regarding claim 3, CHEN as modified by Cox and Shi discloses all the features with respect to parent claim 2 as outlined above.
CHEN discloses:
wherein the indication indicates that the UE is in the DRX mode, the method further comprising: configuring, at the base station, a DRX cycle for the UE ( Fig 1-2, Fig 7, [0015]-[0016], [0020], [0088], [0107], eDRX configuration from base station to UE, eDRX information including eDRX cycle with paging occasion).
CHEN does not explicitly disclose:
the WUS having an associated paging occasion per DRX cycle for the UE.
Cox discloses:
the WUS having an associated paging occasion per DRX cycle for the UE ( Fig 15, [0106], [0136], [0176], [0189]-[0193], WUS configured associated with DTX mode for UE). 
the combination of CHEN and Cox is obvious for the same reasons applied to the claim 1.
Regarding claim 4, CHEN as modified by Cox and Shi discloses all the features with respect to parent claim 3 as outlined above.
CHEN discloses:
wherein the UE comprises a narrow band internet of things (NB IoT) UE ( Fig 5, [0004], [0060], Narrow-band IoT (NB-IoT) UE supported), 
the DRX cycle configured by the base station is cell specific ( Fig 1, [0009], [0015], [0081], [0106]-[108], eNB broadcast eDRX information e.g eDRX cycle, to UEs within range, to indicate if extended DRX is allowed in the cell).

the UE is configured to receive the WUS for each configured DRX cycle at the associated paging occasion.
Cox discloses:
the UE is configured to receive the WUS for each configured DRX cycle at the associated paging occasion ( Fig 15, [0106], [0136], [0176], [0189]-[0193], WUS configured associated with DTX mode with one or more of the POs).
the combination of CHEN and Cox is obvious for the same reasons applied to the claim 1.
Regarding claim 5, CHEN as modified by Cox and Shi discloses all the features with respect to parent claim 3 as outlined above.
CHEN discloses:
wherein the UE comprises a machine type communication (MTC) UE ( [0003]-[0004], IoT MTC devices supported), the DRX cycle is specific to the MTC UE ( Fig 9, [0071], [0077], [0081], UE 3 may be an IoT device, which would have capability to use eDRX  and configured with eDRX cycle),
CHEN does not explicitly disclose:
the UE is configured to receive the WUS for each configured DRX cycle at the associated paging occasion.
Cox discloses:
the UE is configured to receive the WUS for each configured DRX cycle at the associated paging occasion ( Fig 15, [0106], [0136], [0176], [0189]-[0193], WUS configured associated with DTX mode with one or more of the POs).
the combination of CHEN and Cox is obvious for the same reasons applied to the claim 1.
Regarding claim 6, CHEN as modified by Cox and Shi discloses all the features with respect to parent claim 1 as outlined above.

wherein the WUS mode includes a single WUS for multiple paging occasions for the UE in the eDRX mode.
Shi discloses:
wherein the WUS mode includes a single WUS for multiple paging occasions for the UE in the eDRX mode ( Fig 1-2, [0038]-[0039], one WUS is mapped to multiple POs in an eDRX mode).
the combination of CHEN, Cox and Shi is obvious for the same reasons applied to the claim 1.

Regarding claim 7, CHEN as modified by Cox and Shi discloses all the features with respect to parent claim 6 as outlined above.
CHEN does not explicitly disclose:
wherein a number of the multiple paging occasions corresponding to the single WUS is cell specific.
Cox discloses:
wherein a number of the multiple paging occasions corresponding to the single WUS is cell specific ( Fig 15, [0165], [0176], [0191], WUS configuration can be cell-specific via SIB signaling to inform the UEs in the cell that the WUS is supported in the cell).
the combination of CHEN and Cox is obvious for the same reasons applied to the claim 1.

Regarding claim 8, CHEN as modified by Cox and Shi discloses all the features with respect to parent claim 7 as outlined above.
wherein the number of the multiple paging occasions is determined by the base station ( CHEN, Fig 1-2, [0081], [0088], base station setup and keep track of DRX cycles and paging occasions).

claim 9, CHEN as modified by Cox and Shi discloses all the features with respect to parent claim 7 as outlined above.
wherein the number of the multiple paging occasions is broadcast to the UE in system information ( CHEN, [0009], [0015], base station broadcast system information including eDRX information to UEs within range).

Claims 10-16, 17 are the apparatus claims corresponding to method claims 1-7, 9 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1-7, 9 respectively above.

Claims 18-20, 21-22 are the apparatus claims corresponding to method claims 1-3, 6-7 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1-3, 6-7 respectively above. In addition, CHEN teaches base station having processor and memory ( Fig 7, controller, memory).

Claims 23-25, 26-27 are the medium claims corresponding to method claims 1-3, 6-7 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1-3, 6-7 respectively above. 

Regarding claim 28, CHEN discloses:
A method of wireless communication at a User Equipment (UE) ( Fig 5, Fig 6, UE) , comprising: 
receiving a configuration from a base station for the UE for one of a discontinuous reception (DRX) mode or an extended DRX (eDRX) mode ( Fig 1-2, [0014]-[0015], [0081], [0088], [0106]-[0108], 
CHEN does not explicitly disclose:
the configuration is a WUS configuration; wherein the WUS configuration indicates a WUS that corresponds to a number of paging occasions; listening for a WUS prior to a paging occasion based on the WUS configuration from the base station.
However, the teaching of the configuration is a WUS configuration; wherein the WUS configuration indicates a WUS that corresponds to a number of paging occasions; listening for a WUS prior to a paging occasion based on the WUS configuration from the base station is well known in the art as evidenced by Cox.
Cox discloses:
the configuration is a WUS configuration ( Fig 15, [0106], [0176]-[0177], [0180], WUS configuration from BS),
wherein the WUS configuration indicates a WUS that corresponds to a number of paging occasions ( Fig 15, [0106], configuration may include timers for idle mode DRX and cDRX, as well as WUS, [0136]-[0137], 1-bit WUS may be associated with the DTX mode,  [0189]-[0191], one WUS could apply one or more of the POs);
listening for a WUS prior to a paging occasion based on the WUS configuration from the base station ( Fig 15, [0106], [0189]-[0193], once the WUS is detected by the UE, the UE may monitor the PO immediately following the end of the WUS search space).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cox as mentioned above as a modification to CHEN, such that the combination would allow to use WUS configuration, in order to 
CHEN as modified by Cox does not explicitly disclose:
WUS corresponds to a different number of paging occasions between the DRX mode and the eDRX mode.
However, the teaching of WUS corresponds to a different number of paging occasions between the DRX mode and the eDRX mode is well known in the art as evidenced by Shi.
Shi discloses:
WUS corresponds to a different number of paging occasions between the DRX mode and the eDRX mode ( Fig 1-2, [0034], [0037]-[0039], one WUS is mapped to one PO in a DRX mode, one WUS is mapped to multiple POs in an eDRX mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shi as mentioned above as a modification to CHEN ( modified by Cox), such that the combination would allow to use different number of POs between DRX mode and eDRX mode, in order to monitor a paging message in a paging occasion (PO) based on predefined PO monitoring configuration information between DRX mode and eDRX mode, and improve the efficiency of paging remote units in a PO.
Regarding claim 29, CHEN as modified by Cox and Shi discloses all the features with respect to parent claim 28 as outlined above.
CHEN does not explicitly disclose:
wherein the WUS configuration includes a WUS for each paging occasion in the DRX mode .
Cox discloses:
wherein the WUS configuration includes a WUS for each paging occasion in the DRX mode ( Fig 15, [0191], WUS could apply one or more of the POs in DRX cycle).

Regarding claim 30, CHEN as modified by Cox and Shi discloses all the features with respect to parent claim 29 as outlined above.
CHEN discloses:
wherein the UE is in a DRX mode, the method further comprising: receiving, from the base station, a DRX cycle configuration for the UE ( Fig 1-2, Fig 7, [0015]-[0016], [0020], [0088], [0107], eDRX configuration from base station to UE, eDRX information including eDRX cycle with paging occasion).
CHEN does not explicitly disclose:
the WUS having an associated paging occasion per DRX cycle for the UE.
Cox discloses:
the WUS having an associated paging occasion per DRX cycle for the UE ( Fig 15, [0106], [0136], [0176], [0189]-[0193], WUS configured associated with DTX mode for UE). 
the combination of CHEN and Cox is obvious for the same reasons applied to the claim 28.

Regarding claim 31, CHEN as modified by Cox and Shi discloses all the features with respect to parent claim 30 as outlined above.
CHEN discloses:
wherein the UE comprises a narrow band internet of things (NB IoT) UE ( Fig 5, [0004], [0060], Narrow-band IoT (NB-IoT) UE supported), 
the DRX cycle configured by the base station is cell specific ( Fig 1, [0009], [0015], [0081], [0106]-[108], eNB broadcast eDRX information e.g eDRX cycle, to UEs within range, to indicate if extended DRX is allowed in the cell), 
CHEN does not explicitly disclose:

Cox discloses:
the UE assumes a WUS will be transmitted for each configured DRX cycle at the associated paging occasion ( Fig 15, [0106], [0136], [0176], [0189]-[0193], WUS configured associated with DTX mode with one or more of the POs).
the combination of CHEN and Cox is obvious for the same reasons applied to the claim 28.

Regarding claim 32, CHEN as modified by Cox and Shi discloses all the features with respect to parent claim 30 as outlined above.
CHEN discloses:
wherein the UE comprises a machine type communication (MTC) UE ( [0003]-[0004], IoT MTC devices supported), the DRX cycle is specific to the MTC UE ( Fig 9, [0071], [0077], [0081], UE 3 may be an IoT device, which would have capability to use eDRX  and configured with eDRX cycle), 
CHEN does not explicitly disclose:
the UE assumes a WUS will be transmitted for each configured DRX cycle at the associated paging occasion.
Cox discloses:
the UE assumes a WUS will be transmitted for each configured DRX cycle at the associated paging occasion ( Fig 15, [0106], [0136], [0176], [0189]-[0193], WUS configured associated with DTX mode with one or more of the POs).
the combination of CHEN and Cox is obvious for the same reasons applied to the claim 28.
Regarding claim 33, CHEN as modified by Cox and Shi discloses all the features with respect to parent claim 28 as outlined above.

wherein the WUS mode includes a single WUS for multiple paging occasions for the UE in the eDRX mode.
Shi discloses:
wherein the WUS mode includes a single WUS for multiple paging occasions for the UE in the eDRX mode ( Fig 1-2, [0038]-[0039], one WUS is mapped to multiple POs in an eDRX mode).
the combination of CHEN, Cox and Shi is obvious for the same reasons applied to the claim 28.
Regarding claim 34, CHEN as modified by Cox and Shi discloses all the features with respect to parent claim 33 as outlined above.
CHEN does not explicitly disclose:
wherein a number of the multiple paging occasions corresponding to the single WUS is cell specific.
Cox discloses:
wherein a number of the multiple paging occasions corresponding to the single WUS is cell specific ( Fig 15, [0165], [0176], [0191], WUS configuration can be cell-specific via SIB signaling to inform the UEs in the cell that the WUS is supported in the cell).
the combination of CHEN and Cox is obvious for the same reasons applied to the claim 28.

Regarding claim 35, CHEN as modified by Cox and Shi discloses all the features with respect to parent claim 34 as outlined above.
wherein the number of the multiple paging occasions is determined by the base station ( CHEN, Fig 1-2, [0081], [0088], base station setup and keep track of DRX cycles and paging occasions).

claim 36, CHEN as modified by Cox and Shi discloses all the features with respect to parent claim 34 as outlined above.
further comprising: receiving an indication of the number of the multiple paging occasions in a broadcast of system information ( CHEN, [0009], [0015], base station broadcast system information including eDRX information to UEs within range).

Claims 37, 38, 39, 40 are the apparatus claims corresponding to method  claims 28, 30, 33, 36  respectively, and rejected under the same rationale set forth in connection with the rejection of claims 28, 30, 33, 36 respectively above.

Claims 41, 42, 43, 44 are the apparatus claims corresponding to method claims 28, 30, 33, 36 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 28, 30, 33, 36 respectively above. In addition, CHEN teaches UE having processor and memory ( Fig 6, controller, memory).

Claims 45, 46, 47, 48 are the medium claims corresponding to method claims 28, 30, 33, 36 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 28, 30, 33, 36 respectively above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HONG SHAO/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461